Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 September 17, 2008 Date of Report (Date of earliest event reported): Commission File Number: 000-28915 STEREO VISION ENTERTAINMENT, INC. (Exact name of registrant as specified in its charter) Nevada 95-4786792 (State or other jurisdiction of (I.R.S. Employer incorporation o r organization) Identific ation No.) 15452 Cabrieto Road, Suite 204, Van Nuys, California 91406 (Address of principal executive offices) (310) 205-7998 (Issuer's telephone number, including area code) Item 5.02 Departure of Directors of Principal Officers; Election of Directors; Appointment of Principal Officers. On September 17, 2008, Lawrence R. Biggs, Jr. submitted a letter of resignation to the Board of Directors of Stereo Vision Entertainment, Inc. (the "Company"). According to Mr. Biggs' resignation letter, he chose to resign from his positions based upon his beliefs that the Company could not meet certain contractual obligations and that the Company had not granted him authority to execute his duties. Mr. Biggs also did not agree with the direction of the Company. A copy of Mr. Biggs' letter is attached hereto as Exhibit 17.1. On September 18, 2008, Theodore P. Botts submitted a letter of resignation to the Company's Board of Directors thereby resigning from his positions as Chief Financial Officer and Director of the Company. According to Mr. Botts' resignation letter, he chose to resign from his positions because he did not agree with the "strategic direction" which the founder of the Company wishes to pursue. A copy of Mr. Botts' letter is attached hereto as Exhibit 17.2. On September 18, 2008, Douglas Schwartz submitted a letter of resignation to the Company's Board of Directors thereby resigning from his positions as the Company's Co-Chairman of the Board and Chief Production Officer. According to Mr. Schwartz's letter, he chose to resign from his positions because he did not agree with the "strategic directions" adopted by Mr. Honour and the Company's Board of Directors. A copy of Mr. Schwartz's letter is attached hereto as Exhibit 17.3. Furthermore, on September 18, 2008, the Board of Directors appointed Jack Honour to serve as the Company's Interim Chief Executive Officer and, on September 22, 2008, the Company appointed Mr. Honour to serve as Interim Chief Financial Officer. Item 9.01 Financial Statements and Exhibits. Exhibit 17.1 - Resignation Letter of Lawrence R. Biggs, Jr., dated September 17, 2008 Exhibit 17.2 - Resignation Letter of Theodore P. Botts, dated September 18, 2008 Exhibit 17.3 - Resignation Letter of Douglas Schwartz, dated September 18, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STEREO VISION ENTERTAINMENT, INC. /s/ John Honour John Honour, Interim Chief Executive Officer Date: September 23, 2008
